DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments to the claims filed on September 10, 2021 have been received and entered. Claims 1, 6, 8, 13, 18 and 20 have been amended, while claims 2-5, 7, 9-11, 1, 19, 21-26 have been canceled. Claims 27-32 are newly added that are generally directed to elected invention. 
Claims 1, 6, 8, 12-16, 18, 20 27-32 are under consideration. 

Priority
Instant application is a continuation of US application no 14485472. Filed on March 13, 2013, which is continuation of PCT/US2013/031002, filed on 03/13/2013 which claims benefit of US provisional application no 61/610,416, filed on 03/13/2012. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103 
Claim 1-2, 6, 10-16,  18, 25 and 26  were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951),  Herman et al (EP1413586, 04/28/2004, see sequence search report) and  Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS).  In view of applicants’ amendments to the claims incorporating the limitation of claim 9, 23 and 24  obviates the basis of the rejection. Prior art fails to teach or suggest an adenovirus genome encoding the nucleotide sequence as set forth in SEQ ID NO: 71, 72, 109 or 110 and that the resulting modified recombinant virus was capable of efficient replication and assembly. Therefore, previous rejection of claims are hereby withdrawn. Applicant’s argument to the withdrawn rejection is thereby moor. 
1, 3-4 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011) ),  Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951),  Herman et al (EP1413586, 04/28/2004, see sequence search report), and Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Galsgow et al (PLoS One, 2009, 4, 12, e8355, 1-12) and Behar, G., et al., (FEBS Journal, 276(14): p. 3881-3893 (2009). The rejection is withdrawn for the reasons discussed supra. 
Claims 21-22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951),   Herman et al (EP1413586, 04/28/2004, see sequence search report), Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Hawkins et al (Gene Therapy (2001) 8, 1142–1148). The rejection is withdrawn for the reasons discussed supra. 
Claim 1, 8, 13, 20, 25 and 26 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951, IDS),   Herman et al (EP1413586, 04/28/2004, see sequence search report), Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Bayle et al (Chemistry & Biology, 2006 13, 99–107). The rejection is withdrawn for the reasons discussed supra. 

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claim 12 is directed to a recombinant adenovirus comprising the recombinant adenovirus genome encoding a capsid- dimerizing agent binder conjugate and a 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

a ligand-dimerizing agent binder conjugate”  broadens the scope of a ligand-dimerizing agent binder conjugate of dependent claim that is not limited to any specific ligand-dimerizing agent binder conjugate encoded by the SEQ ID NO of base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required. 

Conclusion
	Claims 1, 6, 8, 13-14, 16, 18-20, 27-32 are allowable.
Claim 12 and 15 are not allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632